Citation Nr: 1525877	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to February 9, 2004; a disability rating in excess of 30 percent between February 9, 2004, and July 26, 2011, and October 1, 2011, and May 23, 2013; and a disability rating in excess of 60 percent from May 23, 2013, for coronary artery disease.  

2.  Entitlement to an effective date earlier than November 1, 2010, for the grant of service connection for bilateral forearm scar tissue with pruritus.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2011 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota, and Louisville, Kentucky, respectively.

In the July 2011 rating decision, the RO granted service connection for coronary artery disease.  It assigned an initial 10 percent rating, effective July 30, 2002; a 30 percent rating, effective February 9, 2004; and a 10 percent rating effective May 17, 2011.  The Veteran appealed the ratings assigned.  

In the July 2013 rating decision, the RO increased the Veteran's coronary artery disease ratings to 30 percent, effective May 17, 2011; 100 percent from July 26, 2011, to October 2, 2011; 30 percent from October 2, 2011, to May 23, 2013; and a 60 percent rating, effective May 23, 2013.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned for his coronary artery disease and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2013, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to an earlier effective date for the grant of service connection for bilateral forearm scar tissue with pruritus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during any period on appeal did the Veteran have congestive heart failure or left ventricular ejection fraction of less than 50 percent.  

2.  Prior to February 9, 2004, the Veteran's coronary artery disease was manifested by a workload of greater than 7 METs, but less than 10 METs resulting in dyspnea, angina, and fatigue; he requires continuous medication for control.  

3.  Between February 9, 2004, and July 26, 2011, and October 1, 2011, and May 23, 2013, the Veteran's coronary artery disease was manifested by workload between 5 and 7 METs, resulting in dyspnea, angina, and fatigue, with evidence of left ventricular hypertrophy.  

3.  Beginning May 23, 2013, the Veteran's coronary artery disease was manifested by workload between 3 and 5 METs, resulting in dyspnea, angina, and fatigue.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent prior to February 9, 2004; a disability rating in excess of 30 percent between February 9, 2004, and July 26, 2011, and October 1, 2011, and May 23, 2013; and a disability rating in excess of 60 percent from May 23, 2013, for coronary artery disease have not been met.  38 U.S.C.A. § 1155, 5103, 5103A; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104 Diagnostic Code 7006 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in April 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim for higher initial rating for his coronary artery disease, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for coronary artery disease has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

Throughout the appeal period, the RO provided the Veteran appropriate VA examinations-most recently in May 2013.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the May 2013 and other examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

By way of background, in the July 2011 rating decision, the RO granted service connection for coronary artery disease.  It assigned an initial 10 percent rating, effective July 30, 2002; a 30 percent rating, effective February 9, 2004; and a 10 percent rating effective May 17, 2011.  The Veteran appealed the ratings assigned.  In the July 2013 rating decision, the RO increased the Veteran's coronary artery disease ratings to 30 percent, effective May 17, 2011; 100 percent from July 26, 2011, to October 2, 2011; 30 percent from October 2, 2011, to May 23, 2013; and a 60 percent rating, effective May 23, 2013.  

The Veteran's heart disability has been evaluated under the Schedule of Ratings for the Cardiovascular System, found in 38 C.F.R. § 4.104, under either Diagnostic Code 7006 (myocardial infarction) or Diagnostic Code 7017 (coronary artery bypass grafting).  

Under Diagnostic Codes 7006 and 7017, a 10 percent evaluation is warranted when a workload of greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  

A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is a left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is assigned where there is chronic congestive heart failure; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

A review of the medical records during the timeframes on appeal shows that the Veteran had a myocardial infarction in December 2000.  On admission to the hospital, he reported two days of feeling indigestion-like symptoms in his chest and radiating into both shoulders.  It started out severe for four hours and then was mild off and on.  He experienced occasional palpitations with pain, but denied any history of nausea, vomiting, shortness of breath, weakness, or dizziness.  Examination of the heart showed a regular rate and rhythm, without murmurs, rubs, or gallops.  Lungs were clear.  EKG showed normal sinus rhythm with a rate of 94.  Chest x-ray showed no acute pathology following reading by a radiologist.  Cardiac catheterization showed left ventricular ejection fraction of 60 percent with normal left ventricular systolic function and motion.  

In November 2001, the Veteran sought emergency treatment for chest pain and underwent cardiac stenting at that time.  He was diagnosed as having unstable angina and history of coronary artery disease.  At the time, there was no evidence of cardiac hypertrophy or dilation, nor was he shown to have workload of greater than 5 METs, but not greater than 7 METs.  EKG showed a normal sinus rhythm.  Chest x-ray was within normal limits.  Cardiac catheterization showed left ventricular ejection fraction of 73 percent with normal left ventricular function.  

Stress testing performed in November 2001 showed "good exercise tolerance" and negative stress.  The cardiologist found that the "probability of significant coronary artery disease is low."  

In conjunction with a VA examination for other disabilities in September 2002, the Veteran underwent a chest x-ray.  The heart was within normal limits, and there was no acute disease seen.  The examiner diagnosed coronary artery disease, status-post myocardial infarction in 2000 and status-post stent placement in 2001.  

The Veteran underwent an electrocardiogram (ECG) in February 2004, during which he had normal sinus rhythm, left anterior fascicular block, and minimal voltage criteria for left ventricular hypertrophy.  There were no significant changes since the September 2002 ECG.  

In March 2008, the Veteran underwent a left carotid endarterectomy for left carotid artery stenosis.  Chest x-ray performed at that time showed normal heart size and no acute radiographic abnormality of the chest.  

The Veteran submitted a letter from his doctor in April 2011 describing all of his heart problems.  These letter, however, did not include a discussion of his symptoms, and it noted he is being followed on a regular basis (every three to six months).  

The following month, the Veteran's private cardiologist submitted a disability benefits questionnaire (DBQ).  He diagnosed coronary artery disease, old myocardial infarction, hypercholesterolemia, hypertension, and ischemic heart disease.  The Veteran did not have congestive heart failure.  Exercise test performed in February 2010 showed 82 percent METs (8.29).  There was no evidence of cardiac hypertrophy or dilation on testing.  Left ventricular ejection fraction was 67 percent based on the February 2010 EKG.  The cardiologist indicated that the Veteran's heart disability impacts his ability to work inasmuch as he is unable to climb, and has muscle fatigue, chest pain, and shortness of breath.  

The Veteran was also afforded a VA heart examination in May 2011, during which his coronary artery disease diagnosis was confirmed.  He must take continuous medication for treatment, and has a history of myocardial infarction in 2000 and stent placement in 2001.  Again, there was no evidence of congestive heart failure.  The Veteran reported symptoms of dyspnea and the examiner assed his METs between 7 and 10.  There is no evidence of cardiac hypertrophy or dilation, and his left ventricular ejection fraction was 67 percent as noted in the February 2010 private test.  The examiner opined that the Veteran's coronary artery disease did not impact his ability to work.  

The Veteran underwent a VA ECG in May 2011, during which the radiologist noted marked sinus bradycardia with premature atrial complexes with aberrant conduction.  These were considered significant changes since the February 2004 ECG.  Chest x-ray showed no radiographic evidence of acute cardiopulmonary change/cardiac hypertrophy.  

In a private ECG dated later in May 2011, the impression was minimally dilated left ventricle with normal function and motion, mildly dilated left atrium, and mild mitral regurgitation.  The estimated left ventricular ejection fraction was 62 percent.  Private stress testing showed an ejection fraction of 68 percent.  The conclusions were fair exercise tolerance with uninterpretable stress test due to chronotropic incompetence; normal wall motion and ejection fraction; abnormal nuclear scan consistent with underlying ischemic heart disease; and although the finding was new, the prior study was similar and no apparent changes were seen.  

The Veteran's treating cardiologist provided another DBQ in September 2011, during which he noted the recent placement of a pacemaker in July 2011.  Again, the Veteran did not exhibit congestive heart failure.  A May 2011 stress test revealed METs at 9.5.  There was no evidence of cardiac hypertrophy or dilation.  Left ventricular ejection fraction was 68 percent, based on a May 2011 test.  Again, the private cardiologist found that the Veteran's heart disability prevents his ability to work because he is unable to climb due to muscle fatigue, chest pain, and shortness of breath.  

In March 2013, the Veteran's treating cardiologist submitted another DBQ for the heart.  Noted was the Veteran's history of myocardial infarction in 2000, stent placement in 2001, coronary artery disease with onset in 2000, unstable angina in 2001, cardiomyopathy in 2011, pacemaker in 2011, and history of dysrhythmia, bradycardia, hypertension, and hypocholesterolemia.  He requires continuous medication for control, but has no congestive heart failure.  He has cardiac arrhythmia described as bradycardia that manifested in May 2011, but no evidence of it in the past 12 months.  There is no evidence of cardiac hypertrophy or dilation.  EKG performed in February 2013 showed a nonspecific T-abnormality; July 2011 chest x-ray was normal; ECG in May 2011 showed left ventricular ejection fraction of 62 percent with normal wall motion and thickness; and the May 2011 Holter monitor test was abnormal because is showed sinus pauses up to 4.2 seconds.  The cardiologist noted that the Veteran's exercise stress test performed in May 2011 was abnormal consistent with his underlying ischemic heart disease, but he did not include a current METs level.  

In May 2013, the Veteran was afforded another VA heart examination, during which he was diagnosed as having ischemic heart disease.  The Veteran's surgical history was noted as in previous examinations.  The examiner noted that the Veteran's METs level was between 3 and 5 METs due to dyspnea.  There was evidence of cardiac hypertrophy or dilation.  Left ventricular ejection fraction was 62 percent, based on the 2011 test.  The examiner opined that the Veteran's ischemic heart disease did not prevent his ability to work.  He listed the Veteran's estimated METs as 5.  

In October 2013, the Veteran underwent another private stress test, during which his ejection fraction was 73 percent.  The conclusions were fair to good exercise tolerance, with hypertensive response to exercise; negative stress test; normal wall motion and ejection fraction; abnormal nuclear scan consistent with the Veteran's ischemic heart disease; and no significant change since the previous study.  The cardiologist recommended a dual-chamber pacemaker for the diagnosis of sick sinus syndrome.  

The Veteran testified that he continues to undergo private treatment for his coronary artery disease.  As will be discussed more fully below, these records do not include findings that would warrant higher ratings during the timeframes on appeal.  

Upon careful review of the evidence of record, the Board finds the preponderance of the evidence is against awarding an initial rating in excess of 10 percent; a rating in excess of 30 percent between February 9, 2004, and July 26, 2011, and October 1, 2011, and May 23, 2013; and in excess of 60 percent thereafter for the Veteran's coronary artery disease.  The Board will address each time frame on appeal separately.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign an initial rating in excess of 10 percent; a rating in excess of 30 percent between February 9, 2004, and July 26, 2011, and October 1, 2011, and May 23, 2013; and in excess of 60 percent thereafter for the Veteran's coronary artery disease.

Prior to February 9, 2004

Again, service connection for coronary artery disease was granted in a July 2011 rating decision.  The RO assigned a 10 percent rating, effective July 30, 2002.  As such, the Veteran's 2000 myocardial infarction and 2001 stent placement occurred outside the period on appeal.  The Board has nevertheless considered the private treatment records associated with the 2000 myocardial infarction and 2001 stent placement, but even they do not show entitlement to any more than a 10 percent rating for coronary artery disease prior to February 9, 2004.  

During this timeframe, the evidence of record does not show that the Veteran's workload was greater than 5 METs, but less than 7 METs, nor did the evidence show cardiac hypertrophy or dilation.  In fact, prior to February 2004, the Veteran's chest x-rays were normal, and that the probability of significant coronary artery disease was "low."  Left ventricular ejection fraction was, at its worst, to 60 percent between July 2002 and February 2004.  

Ultimately, the evidence of record fails to show that the Veteran's heart disability resulted in symptoms associated with the higher, 30 percent rating under Diagnostic Code 7006.  Indeed, the Veteran had a myocardial infarction in 2000 and stent placement in 2001, but these findings occurred prior to the period on appeal.  The Board has also considered the Veteran's lay testimony, but his symptoms prior to February 9, 2004, did not reach the level contemplated for a higher rating.  The Veteran first started exhibiting symptoms associated with a 30 percent rating as shown during a February 2004 ECG.  That is when he first was diagnosed as having left ventricular hypertrophy.  As such, a rating in excess of 10 percent prior to February 9, 2004, for coronary artery disease is not warranted.  

February 9, 2004, to July 26, 2011, and October 1, 2011 to May 23, 2013

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent between February 9, 2004, and July 26, 2011, or between October 1, 2011, and May 23, 2013.  Importantly, the Veteran had a pacemaker placed in July 2011, and was subsequently awarded a 100 percent rating between July 26, 2011, and October 1, 2011 for his period of convalescence.  

The Veteran first started exhibiting increasing symptoms in February 2004 when he was diagnosed as having left ventricular hypertrophy.  For these two timeframes on appeal, the Veteran's METs level was clearly between 7 to 10 METs.  His ejection fraction was, at its worst, to 67 percent.  In other words, between February 9, 2004, and July 26, 2011, and between October 1, 2011, and May 23, 2013, the Veteran's METs level was never between 3 and 5 METs, nor was his left ventricular ejection fraction shown to be between 30 and 50 percent.  At no time has the Veteran been shown to have congestive heart failure, nor has he contended otherwise.  Simply put, during these two timeframes, he did not meet the requisite criteria for the higher, 60 percent rating under Diagnostic Code 7006.

Indeed the Board has considered the competent testimony provided by the Veteran and his spouse-including their statements and medical records showing complaints of chest pain, shortness of breath, and inability to climb-are credible.  The medical evidence of record during these time frames, however, does not show that his symptoms are most analogous to those associated with a 60 percent rating.  His METs were consistently assessed as between 7 and 10, without any congestive heart failure, and he consistently had ejection fraction test results of greater than 50 percent.

Importantly, the Veteran was first clinically shown to have METs between 3 and 5 due to dyspnea during his May 2013 VA examination, and even then, his ejection fraction was over 50 percent.  For the reasons discussed above, the Board finds that the criteria for a rating in excess of 30 percent between February 9, 2004, and July 26, 2011, and between October 1, 2011, and May 23, 2013, are not met.  As such, a higher rating is not warranted during these two periods on appeal.

From May 23, 2013

Finally, the Board finds that a rating in excess of 60 percent, beginning May 23, 2013, is not warranted for his coronary artery disease.  Importantly, the Veteran was first shown to have METs workloads between 3 and 5 during his May 2013 VA examination.  After that time, there is no clinical evidence showing that his METs workload was less than 3 METs.  Moreover, he has not exhibited any congestive heart failure, nor has his left ventricular ejection fraction ever dipped below 30 percent.  As noted above, in May 2013 his ejection fraction was 62 percent, and in October 2013, it was 73 percent.  

Again, the Board has considered the VA and private medical records, and the lay testimony, provided in this case.  It finds, however, that the Veteran does not meet the criteria for a rating in excess of 60 percent for his coronary artery disease beginning May 23, 2013.  As such, his increased rating claim must be denied.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected coronary artery disease are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's coronary artery disease with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports shortness of breath, fatigue, and inability to climb.  The current 10, 30, and 60 percent ratings under Diagnostic Code 7006 for the timeframes noted above are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial disability rating in excess of 10 percent prior to February 9, 2004; a disability rating in excess of 30 percent between February 9, 2004, and July 26, 2011, and October 1, 2011, and May 23, 2013; and a disability rating in excess of 60 percent from May 23, 2013, for coronary artery disease is denied.  


REMAND

In an October 2013 rating decision, the RO granted service connection for bilateral forearm scar tissue with pruritus.  It assigned a 10 percent rating, effective November 1, 2010.  In a communication received by VA in December 2013, the Veteran indicated disagreement with the effective date assigned.  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Statement of the Case on the issue of entitlement to an effective date earlier than November 1, 2010, for the grant of service connection for bilateral forearm scar tissue with pruritus should be issued to the Veteran and his representative (if he obtains one).  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


